MoCallay, D marls P (MR. # 72811610) DOB: 01/03/1988                                Encoumer Date; 08/27/2018



  Letter by Kwon J5?.hO_Hyungjun. MD on 8/29/2018
                                                                           UTSbuthwesterni
                                                                                        Medical Center
    Dlgvsnve & Llvsr Diseas ?: Clinic
    Cl nic P.hco®; K646-ot> rfb

    Augustas, 2018

    To V bom It May Conc rn.

    T e patient has been under my care in the Gastroerterology Clinic at U Scuehwestern Medionl Center
    with a hiAtor/ of Ulos native Cofife and with ©ubiequent total p.-oc ooolcr.tnmy and formation of ileal pouch
    anal onestomosls complicated by frequent intermittent o struction, pa n, fatiQue, bleeding and iron
    deficiency anemia. Since the previous letter fn 2/2010, the patien s symptoms have neceeettfttod
    hospitalization (6/11/13 to 6/1 /13) and currentl requima continued a iibioticc and Iron infusions as well
    opioids or pain manogement and treatment for ongoing gastritis. The patient at this time Is unable to
    worK due to dlscomtert, urgenc, fatigue and symptoms of obslruotion. Tha psrt»ent was instructed to not
    resume v/ork and it Is anticipated that her symptoms may continue indefinitely.

     o discuaa this case, I can be conveniently reached v-a my cell phone at (f

    Sinc rely,


    John H Kv/cn, M.D -Pn.D
    Associate Professor
    Director, inflammatory bowel Disease rogram
    Director. Cl nlcai and Translational IRD Research Core

    Cul a:ie. U H'.iilr Q. 1601 ln' C9 KO / Da 3HS. Twiis XXX-XX-XXXX / Fax: ciiawmee.oro
                                                                              March 2, 2020




       Chapter 74 Report of Medical Expert Opinion
           On The Care Of Damaris McCalley
                        By Lyndsey Willie FNP-C


       1, Lyndsey Willie, am a medical rofessional over the age of 18, of soun mind and good
standing. 1 have current certifications to ractice medicine as a nurse practitioner FNP both in the
state of Texas and Louisiana. 1 have been an FNP for 6 years and a nurse for ten years prior to
that. 1 have worked in various hospital and urgent care settings as well a private practice. I have
given prior expert witness testimony. I have reviewed the medical records provided to me by
patient Damaris McCalley.

       The standard of care as a nurse involves thorough docu entation. Standard of care things
to document in the medical record and m nitor in patient care arc vitals, sympto s, drain status,
wound appearance, oral intake, measure voids of bodily functions, pain levels, potential allergic
reactions and to notify physicians accordingly. If a problem is noted it should be f llowed up on.
It is the job of the nursing staff to administer medications o de ed in a timely manne and to try
to make ure a patient s pain level is tolerable, do what can be done to alleviate suffering and if
medication isn t working or sufficient to notify a physician. Another role of the nurse is to meet
patient teaching and hospital goals set throughout hospitalization and follow safety and discharge
protocols. A patient has a right to know the full extent of their medical treatment, inspect their
 medical record on request and obtain a true copy within timelines outlined in HIPAA, HB 300
etc.


        It appears there have been several negligent errors, omissions and incon istencies in the
documentation of her care during the hospitalizations at Methodist Southlake Ho pital in stay
4/26/2017-5/5/2017 and 8/7/2017-8/9/2017. Her record shows a lack of administration of pain
  edicine which resulted in her being in unrelieved pain. Had her urine been measured and her
bunting, hesitancy, pain and abnormal color been followed up on by performing follow up
bladder scans (only one was perfor ed and it indicated a problem), x-rays, CT’s, urine cultures
etc. by nurses and physicians the duration and severity of her complications and pain and
suffering could have been lessened. Damaris McCalley docs not appear to have been prope ly
e ucated as to her care or what to e pect of her surgical proce ures as she had unresolved
kno ledge deficits during both hospitalizations in 2017 at MSH. hi my opinion the failures to
  eet standards o care laid out in y second paragraph limited her access to care and resulted in
bad outcomes. In addition it is not normal to text images of patient edical records via SMS and
thut nuiy constitute a VUPPA violation. Scott Smith was not parently Damaris McCulley s
treatin ph sician and according t Damaris she had terminated physician patient relationship
  ith treatin phy ician r. Clifton Lyndcll Cox II by the time Cox s e ail alleges the
communications occu red. I believe further inve tigation during a trial or di covery is warranted.
It is my opinion that the Metho ist Southlake ospital di not comply with la regulating the
timeline and extent of release of medical information. Furthermore, parts of her record ay have
been falsified. his has been a great source of e otional stress an frustration for Damaris in her
concents for privacy, understanding what occurre to her, continuity of care an ability to obtain
justice.
 I UROLOGY
    PARTNERS
 Arlington
 5005 S. Cooper St, Suite 250
 P: (866) 367-8768 F: (817) 887-5979
 Arlington-, TX 76017-5996

July 29, 2019

Dear Damaris Mccalley,

 I am writing to inform you that I have re iewed your retained medical records. I would
agree that you have merit in making official legal complaint about your initial urologic
care immediately following ureteral injury.




864-367-UPNT (8768)
www.UPNT.com
FAX: 017-541-9640




Name: Mccalley. Damaris                       1 od                                 DOB: 1/3/1988
CAUSE NO. 02-20-00411
formerly
 017-312809-19

PLAINTIFF:                                         IN THE DISTRICT COURT OF
DAMARIS MCCALLEY                                   TARRANT COUNTY, TEXAS
VS:
DEFENDANTS:
DR. CLIFTON LYNDELL COXII;                         17th Judicial District Court
METHODIST SOUTHLAKE HOSPITAL;
RADIOLOGY ASSOCIATES OF NORTH TEXAS
FOR SCOTT SMITH AND DUSTIN DUY NGUYEN;
DR. ABIODUN;
DR. YAIR LOTAN;
AND UT SOUTHWESTERN HOSPITAL




  Additional Documentation Necessitatin Court Appointed Attorney


      Here is the letter by Jack Cockburn I had previously lost in filings, the
courts already had these but I m sure they were buried in filings from long
ago. Furthermore, I had a psychiatrist appointment today and I was not
aware of this but my Anxiety has indeed now been elevated and diagnosed
as Accute Anxiety Disorder which is similar to PTSD and has the same
syptoms except PTSD is only for people who s traumatic event is over and
mine is continuous. So mine is actually worse. It will take me a few days to
get those records. My depression has also worstened to being almost
immune to medication so our next steps are shock therapy and ketamine
infusions if we cannot get a response from adding another medication
which we had to do.

        I love my therapist Beth Morale and was seeing her once a week but
it is apparent that it is not helping as my situation about knowing what
happened to my body is not improving but getting worse, and the
Government is colluding with the bad actors to keep me from getting to
Discovery and uncovering all my medical records/ what was done to me as
is my Federal and Human Right. She says I require a therapist specifically
trained in continuous trauma. Reading pages and pages of rules and case
law not only mentally fatigues me and triggers my ADD, Depression and
frustration but it actually traumatizes me and affects my day to day
functioning so badly that it affects my health and ultimately the task ends
up fogged and incomplete. I cannot fairly and properly respond to case law,
use case law, read all the cases and comply with the Civil, Federal and
Appellate Rules properly and to make me abide by the same rules as
mentally fit attorneys without legal consel kills my case and my ability to
exercise my civil rights as any other individual. I cannot figure out appellate
briefs and I tried twice already and failed with the Texas State Court. I have
watched youtube videos and I still don t get it. Actually to mock my disability
the two female Federal Judges over two of my cases (this one and the one
against the Southlake Police for forging evidence to dismiss my forgery
case into Cox and Methodist Southlake Hospital) Boyle argued that I made
no sense and the other (whose name I forget) said my claim was
convoluted, made no sense, mocked my gender repeatedly, purposely
when my complaint stated I am a woman and tried to Dismiss With
Prejudice very valid claims of violations of Federal Rights against the
Southlake Police Department and Disability Rights Texas who both owed
me a duty of service and had agreed to help me. My second suit did make
sense, Boyle, the Southlake Police and Disability Rights Texas all were
violating my Civil Rights because I was disabled by powerfull doctors and a
Government Hospital, UT Southwestern and they didn t want the truth to
come out. That is marked discrimination based on Disability. I believe the
fact the second judge only mocked my gender by repeatedly using male
pronouns and calling me a man, or he, which Federal Judge Horan did as
well in the beginning because the Texas Medical Board had done so and
still does so to this day. It is something which triggers me, or at least they
think it does, so they do it to signal that I will not go far with them either. My
cries for help are falling on deaf ears because they are listening so little
they cannot even tell I am a woman who birthed two children vaginally.

       PTSD both causes and is a form of brain damage. My brain is not like
that of the other attorneys. Trauma injures the way your brain
communicates signals and keeps you in a state of stress, fear and flight or
fight. Many combat veterans get it and are injured for life. This is what the
legal system in Texas is purposely doing to me to try to keep me silenced. It
is a form of cruel and unnusual punnishment and abuse of a person with
disabilities to not grant me an attorney under the ADA. Mental trauma is
different for everyone so nobody can speak to my specific case by bringing
up the Tolbert case. For example I would NEVER curse out a judge
especially in front of my child except I was to that pain level and I knew
what her denial meant.basically the person who illegally shut my case to
begin with was purposely allowed by the appellate court to shut it for good
by playing on my mental deficiencies and lack of even graduating high
school. An Appellate Brief is like a Rubiks Cube to me. I don t understand
what the parts stand for or mean in context. You cannot make me fight on
the same playing field as the attorneys for the doctors who damaged me.
 y brain is not whole and the damage is continuous and ongoing. I need
an attorney. I can get the documentation on my new diagnosis after I make
records requests, I guess it has been that way for a bit, I just didn t know it.
Exhibit Number 3 shows how badly this has been messing with my mind,
all the lying, all the coverups, the stonewalling and evasiveness once I was
starting to put together the operations without consent. Let us be clear, that
is a CRIME for which nobody is being prosecuted because the Attorney
General keeps illegally closing investigations.

      I am the first Pro-Se Litigant ever to challenge Chapter 74 Tort
Reform in Federal Court as denying access to the legal system, attorneys
for meritorious cases and constituional trial by jury for amounts exceeding
$20, Rule 26 of Discovery, the Emoluments Clause and Equal Protections
Clause as doctors who hurt people are protected more then their victims.
That is how you get doctors like the infamous Christopher Dunstch Dr.
Death just murder people in Texas and why our healthcare ranks about
last in the nation. My case will set a precedent when it makes it to the
Supreme Court which is probably why every Judge and Court is trying to
stop me by breaking Judicial Conduct Laws and Laws regarding Due
Process and attempting to deny me legal council which I medically need. I
cannot just quit this case and not know my surgical history. Disability
Rights Texas was going to help me reach Discovery until someone got to
them, whether it be the Attorney General or what. A law clerk told me I
needed to bring a Quitam (not how it s spelled I m sure) suit on behalf of
the United States against the actors named in this suit and the Federal
Court in Dallas because I am right about what’s happening and that
individual knows more than I do. They said keep going. I ll have to soon
I’m sure should this continue. I found the following passage online in the
Seattle Journal For Social Justice. Pardon my bad citations, I didn’t
graduate high school.:

I. COURTS VIOLATE THE ADA BY DENYING APPOINTED COUNSEL AS
A REASONABLE ACCOMMODATION FOR CERTAIN DISABLED CIVIL
LITIGANTS.
More than 49.7 million Americans, roughly one in five of the 257.2
million people in the United States age five or older, have mental or
physical disabilities or other long-lasting impairments.22 Before the
enactment of the ADA, Congress recognized that current laws were
 inadequate’ to combat the ‘pervasive problems of discrimination that
people with disabilities are facing. ’23 As a result of this discrimination,
Congress enacted the ADA in 1990, seeking to provide a clear and
comprehensive national mandate for the elimination of discrimination
against individuals with disabilities. 24
Title I of the ADA addresses discrimination in employment and applies
to persons engaged in an industry affecting commerce who have at least
fifteen employees (the United States and bona fide private membership
clubs other than labor unions are exempt).25 Title II addresses
discrimination in public services and applies to state and local
governments,
their departments, agencies, and other instrumentalities.26 In fact, Title II
covers all public agencies, regardless of whether they receive federal
financial assistance.27 Title III of the ADA addresses discrimination in
places of public accommodation and services operated by private entities.
28
Businesses governed by Title III include banks, restaurants, supermarkets,
hotels, shopping centers, privately owned sports arenas, movie theaters,
private day-care centers, schools and colleges, accounting or insurance
offices, lawyers’ and doctors’ offices, museums, and health clubs.29 Title
IV of the ADA addresses telecommunications, including closed captioning
and relay services for people with hearing impairments.30
Denying appointed counsel for certain disabled civil litigants violates
Title II, the Public Services section, of the ADA.31 Title II prohibits
discrimination against disabled individuals in public services.32
Specifically, Title II provides that, no qualified individual with a disability
614 SEATTLE JOURNAL FOR SOCIAL JUSTICE
ACCESS TO JUSTICE A CALL FOR CIVIL GIDEON
shall, by reason of such disability, be excluded from participation in or be
denied the benefits of the services, programs, or activities of a public
entity,33 or be subjected to discrimination by any such entity. 34 State
courts, as public entities, must comply with Title II of the ADA35 by
ensuring that all of their services, programs, and activities are available to
qualified individuals with disabilities. Federal courts must meet the same
standard under Section 504 of the Rehabilitation Act.36 In fact, Title II of
the ADA was expressly modeled after 37 sec. 504 of the Rehabilitation
Act
of 197338 and extends those principles to state and local governments.39
Failing to make state court facilities available to disabled individuals
violates the ADA, while failing to make federal court facilities available
violates the Rehabilitation Act.40
In this article, we argue that the denial of equal justice and fair treatment
before the courts applies with equal vigor when a person s mental or
physical disabilities prevent him not from mounting the stairs to the
courtroom, but from mounting the case itself. Here, the appropriate and
reasonable accommodation is attorney representation rather than elevator
access to the court proceedings.
The failure to make court facilities available to disabled individuals also
violates the Washington Law Against Discrimination (WLAD).44
Generally, WLAD bans discrimination on the basis of “any sensory, mental,
or physical disability. 45 Further, the WLAD makes the right to be free
from discrimination a civil right46 and protects “the right to the full
enjoyment of any of the accommodations, advantages, facilities, or
616 SEATTLE JOURNAL FOR SOCIAL JUSTICE
ACCESS TO JUSTICE A CALL FOR CIVIL GIDEON
privileges of any place of public resort, accommodation, assemblage, or
amusement. 47 The ADA provides guidance for interpreting a public
entity s obligations under WLAD.48
To prove that a public program or service violates the ADA, a litigant
need only show that (1) she is a “qualified individual with a disability ; (2)
she “was either excluded from participation in or denied the benefits of a
public entity’s services, programs, or activities, or was otherwise
discriminated against by the public entity ; and (3) “such exclusion, denial
of benefits, or discrimination was by reason of his [or her] disability. 49
After a litigant establishes discrimination by a public entity under Title II,
the court must determine the appropriate remedy.50
The ADA provides three ways to prove that a litigant is a “qualified
individual with a disability. A “person with a disability is defined as
someone who has (A) a physical or mental impairment that substantially
limits one or more of the major life activities of such individual; (B) a
record of such an impairment; or (C) being regarded as having such an
impairment. 51
The regulations require that these services,
 when viewed in [their] entirety, be readily accessible to and usable by
individuals with disabilities.52 Exceptions exist only when compliance
results in “undue financial or administrative burdens or results in a
“fundamental alteration in the program.53 The public entity must also
provide notice to individuals with disabilities of the “protections against
discrimination assured them” and “disseminate sufficient information to
those individuals “to inform them of the rights and protections afforded by
the ADA.”54 Altogether, “the program access requirement of Title II should
enable individuals with disabilities to participate in and benefit from the
services, programs, or activities of public entities in all but the most
unusual cases 55
  * * * Neither the State or Federal Court Did So!!! They did not fulfill
their requirements. They offered me NO help at all! Nor did they inform me
of my rights.” * *

Trial courts, as services within the meaning of Title II,56 must
provide these protections.
The third step in establishing disability discrimination under Title II
requires showing that such exclusion or denial of a service or benefit was
by reason of an individual s disability.57
Courts fail to make their services
accessible to litigants who are not able to use the system effectively
because of mental or physical impairments. Meaningful access does not
exist when a litigant s inability to understand or to participate in
proceedings becauseof a disability surpasses the mere confusion many
lay persons experience
when participating in the legal system. As the Honorable Robert W. Sweet,
in proposing full civil Gideon, has noted:
As every trial judge knows, the task of determining the correct
legal outcome is rendered almost impossible without effective
counsel. Courts have neither the time nor the capacity to be both
litigants and impartial judges on any issue of genuine complexity.
As recognized by the Lassiter dissent, “By intimidation,
inarticulateness or confusion, a [litigant] can lose forever the right
she sought to protect.58
When confusion stems from a disab lity, Judge Sweet s admonition
carries even more force. A disabled litigant may be physically present in
the courtroom but have little understanding of the law and proceedings
and little ability to advocate for her rights. A factual showing that a litigant
does not understand proceedings and cannot meaningfully participate
because of a disability compels the court to consider providing reasonable
accommodations.59
    As a matter of fact I tried to make Melody Wilkinson who was the judge
in the State Case who discriminated against me that I was not late to the
hearing, I had to leave because I needed to use the restroom as I have
Crohn’s Disease. I had told the Bailiff why I needed to leave and it was a
restroom issue. While I was on the toilet my phone was going off and my
sister Suzanna McCalley, Caiti Dormovig and Sheila Hemphill all texted me
that the Judge Wilkinson was trying to dismiss my case before it started
for using the restroom. So I couldn’t finish when I was having a flare of
bloody diahrreah and was quite uncomfortable the rest of the hearing. She
did NOT care or listen. I also asked her to please accommodate my severe
Anxiety by not making me present first before the other attorneys and she
refused to accommodate me so I was very flustered. She smiled almost
laughed when I discussed my disabilities and all my witnesses asked me
what was wrong with her. Why she was mocking me. I had to directly ask
her to stop doing so at several points because it was severely upsetting. I
requested video of the hearing to let others see what she did and her court
refuses to produce the video, I believe for that reason. There also appear
to be entire portions of dialog missing. Anyways there have been many
times where I don’t understand something or a rule and then the court will
tell me to read a handbook that is a million pages long or a local rule and I
just cannot do it because it isn’t the way my brain is wired. I can’t explain
my neurology to the court but they know I’m not firing on all cylinders and
have marked disabilities and this is why my doctors and therapists wrote
letters to the court. This is why the burden of proof is not on the Disabled
for Extraordinary Proof as Horan, Boyle and Wilkinson falsely contended
and gave me BAD LEGAL INSTRUCTION to do. It would be difficult for me
to meet ordinary standards, much less extraordinary ones. They actually
set the bar higher for me than for others.

A public entity, including a court, must reasonably
accommodate a qualified individual with a disability.60 Mere equality of
treatment is insufficient.61
Upon receiving a request for an accommodation, a public entity’s duty is
well settled by state and federal case law and by the applicable
regulations.62 First, the public entity must undertake a fact-specific
investigation to determine what constitutes a reasonable accommodation
and must provide the criteria by which to determine whether the evaluation
is adequate.63 The ADA and the Rehabilitation Act attempt to provide
whatever services or actions are necessary to ensure that disabled
persons are not discriminated against as a result of their disabilities. One
court noted, mere speculation that a suggested accommodation is not
feasible falls short of the reasonable accommodation requirement; the
Acts create a duty to gather sufficient information from the disabled
individual and
qualified experts as needed to determine what accommodations [are]
necessary. 64
  My therapist who actively treats me Beth Morale said I need an attorney
or the court will cause me adverse health consequences. I DO need an
attorney.
Necessary accommodations include effective courtroom communications:
“a public entity shall take appropriate steps to ensure that
communications with applicants, participants, and members of the public
with disabilities are as effective as communications with others. 65
Appointment of counsel, which would allow the individual with a disability
to communicate with the court, could qualify as a reasonable
accommodation because it is similar to the following sample aids and
services provided in the regulations:
1. Qualified interpreters, note takers, transcription services,
written materials, telephone handset amplifiers, assistive
listening devices, assistive listening systems, telephones
compatible with hearing aids, closed caption decoders,
open and closed captioning, telecommunications devices
for deaf persons (TDD s), videotext displays, or other
effective methods of making aurally delivered materials
available to individuals with hearing impairments [for
example, talking calculators and real time transcription];
2. Qualified readers, taped texts, audio recordings, Brailled
materials, large print materials, or other effective methods
of making visually delivered materials available to
individuals with visual impairments;
3. Acquisition or modification of equipment or devices; and
other similar services or actions.66
This extensive list and the final, separate category for “other similar
services or actions suggest a broadly-based evaluation of appropriate
auxiliary aids and services. These services include the assistance of
trainedindividuals, such as sign-language interpreters for the deaf and
readers for the blind.
   l don t sleep much anymore because having to do all this work on these
cases without an attorney takes so much time and causes me so much
stress. I have nightmares and it retraumatizes me. A victim should not
have to try her tormentor herself. I was operated on my pancreas and
kidney without consent. Can you imagine how awful to not get an attorney
due to Tort Reform? Then the courts violating the ADA to not help you file
things properly? *

Appointed counsel for some litigants with certain disabilities
would serve the same interpretive function and would allow the litigants to
participate in the proceedings.
Appointed counsel would not be necessary for all litigants who suffer
from certain disabilities. For this reason,
the ADA does not prescribe the appropriate accommodation for each
disability because an appropriate accommodation for one person might be
inappropriate for another. For example, while one visually-impaired person
might need a reader, another might need materials in Braille.67 The public
entity, however, must consider available options and furnish appropriate
auxiliary aids and services where necessary. 68 In determining the
appropriate aid or service, the public entity shall give “primary
consideration to the requests of the individual with disabilities.69
Accordingly, a court cannot offer a blanket accommodation for all
individuals with a specific disability; it must consider the particular
individual s need when determining which accommodations are
reasonable.70
For some litigants with disabilities those who cannot understand or
participate in the legal proceedings—interpreters are the only appropriate
accommodation. Other options would not ensure that a court’s
communications with such individuals are “as effective as communications
with others, 71 as required by law.72 For example, although one
commentator has suggested that the best current option for providing
legal assistance for the poor lies in improving pro se assistance projects,
73 that
proposal would provide no benefit to litigants whose disabilities impair
their ability to understand or to partake in the legal process.
Prayer For Relief: Provide me an attorney in accordance with the American
With Disabilities Act.


Certificates of service: Sent electronically on Friday at 1:24 am, June 18th
2021


E-Filed and Signed on June 18th,2021
Damaris McCalley
Pro Se Litigant
(682)552-6623
1335 Lark Lane
Lewisville Texas 75077




Exhibit 1
11/24/20

To: Ahmed Bashir, M.D.
     c/o Medical City McKinney
Re: Damaris McCalley
 0:01/03/88
682-552-6623


From: Jack Cockburn, Ph.D.


Dear Dr. Bashir,

        I am forwarding this letter to affirm that the above patient was present on the date above
to assess current mental status for an Axis I or II diagnosis. I have identified below the areas of
concern for this patient.
       Current Functioning-The patient is currently assessed with the following:
Axis I-F90.0 Attention Deficit Hyperactivity Disorder, Predominately Inattentive
Inattentive is marked by the following:
Often does not have ability to attend to details or makes careless mistakes in tasks
Trouble keeping and/or maintaining attention and concentration
Organizational difficulties
Forgetful
Easily distracted
Often loses necessary items for tasks
Avoids or dislikes tasks requiring an extensive amount of mental effort for an extended amount
of time
Does not follow instructions or fails to finish tasks (not due to oppositional behavior or failure to
understand)
Does not appear to listen when spoken to directly
Axis I-F41.0 Panic Disorder w/o Agoraphobia
Axis I-F32.1 Major Depressive Disorder, Single Episode. Moderate
Axis I-G47.00 Insomnia Disorder
Axis I-F31.81 Rule Out Bipolar II
Axis I-F43.12 Rule Out Post-Traumatic Stress Disorder
Axis ll-None
Axis Ill-Deferred to Treating Physician (Medical Records Pending)
Axis IV-Medical Problems
Axis V-GAF 75
Speech -WNL
Insight-Age Appropriate
Appearance-WNL
Affect/Mood-Episodic anxiety/mood variations exhibited and reported by patient
Perceptions-See Axis I
Orientation-x3
Memory-Recent and Remote, Mild deficits
Thought Content-See Axis I
Judgement-See Axis I

Diagnosis validated on DSM 5 interview; Patient reported Medical Narrative History
Brief Overview of current Medicine Protocol:
Trileptal 300mg.x3=900mg. HS
Addderall IR 30mg. QD
Buspirone 15mg.
Amitriptyline 50mg. HS
Trazodone 50mg. HS
Duloxetine 60mg. BID
It is my opinion that Damaris McCalley would benefit from a psychopharmaceutical medication
protocol review. In addition, it appears prudent to restrict Ms. McCalley's involvement in complex
tasks until further understanding can be arrived at regarding her complex psychological profile.
Conversely, Ms. McCalley appears to understand and convey competency regarding matters
such as childcare and ADL s.
                                                      Sincerely,
                                                             Jack Cockburn, Ph.D.




Exhibit 2
 The granting of a court appointed attorney is not mine to request. As per
our discussion I will only state what was said either verbally or in writing
and render an opinion based on that information. If you read the last
paragraph I stated that you should avoid complex matters while
acknowledging your ability to handle tasks like childcare. The rest of your
legal obstacles are going to be, probably, under the authority of the judge.
That said I don t foresee someone in that position asserting that you are
capable of handling a legal matter all things considered. But I’m not a
lawyer. Feel free to Imk how this unfolds.
-Jack Cockburn PHD in Email to Damaris McCalley




E-Filed and Signed on Weds. 3:12 pm , November 25th,2020
Pro Se Litigant Who Desperately Needs An Attorney
Damaris McCalley
damaris.mccalley@gmail.com
(682)552-6623
1335 Lark Lane
Lewisville Texas 75077




Exhibit 3
Palienl Medical Records                                                          McCalley. Damaris P
UT Southwestern Medical Center                                                   MRN 72811610 DOB 1/3, 1988. Sex F
University Hospitals and Clinics                                                 Visit dale: 6/12/2019
Dallas. TX 75390-8525

r -ii iIv inri FrTi(ilov,,ie il II -.'ury (contimK-riJ
At MyCh rt 1,0111 This Fncoul ter (coni nued)
   Scrry :o hear you-e s: Il io .r,g panic a .tacks ard gfuiarcs., wart :o ta k norc aocut iris at oar appointmcrt next '. .'cdrrisd.ay Bet r c-
   mc- atiTO I cncojcaav yo.i to hy qLidcd reiax lar tools me oreath nq cxer scs Th s .•.oos Ic- n s son-.-? nlo or r> n Mrcss n.coilailon a d
   b. ea Jin cxcrc sc nssu ba f-. .J-/ dc-.vn I ai c r soTCtins nefo -Aher rx.'viy s ovcrAhol ng. htt .'•¦.V w ri ndid q red l.jtion.rj nd hess
   gettirg sla ted'
    _ Kc I sa d I wort :o ta k rr.o o about now yoj -.e been doing at jr next aopo ntren: tut I hope tba: so eth q li e ms can be a hc p J
      rian<s.
    jtssica



             Vc-ssagc
           rrorr. Dan is P '.IcCalev
           Sent 6.'13-2 I9 11 Al/ CDT
             Tc. Jcssca benjr.t. LCS'A'
          Sjt c:; RE. The c on y kxlncy
             r> I ¦JO I I eel t-ctx-r tc-:.ajse r.'s a UT Soathwostaro d-acteir •.¦¦ro has been ying to n o I le nas access -a i-iy o'cd cal recor s and he h s
          seen te I ng me my pa is not u-o og col and there v.as never a cl p. II arched me in the gut to know -wherever I go. Cox ma st. I to
          affect rg care tnroi-qn his 'renas and there s rotring can do abest I fm navin-g bad pari? attac s ard rt-ghinarcs.
                  Vc-ssage - -
           Pfcn . essica Hcrtst .CS V
           Seri 6-13-201 7 4 3 AM COT
           To Dnm.v P 1/cCa ley
           Subjec:: RE The c co rr.y idney
           Good moTi ng Damans
           It somas I kc il s cert ruca be- a d ff cjI: cxpe crcc for you I hope yo re Ice irg some octier after f nd g
           I hope you re tfcnnq w at yo car tu l <c can? &f yoursc f unr.g Ih s lire so! care caning o ctr support s ste spend rq cn.oynb c
          : rie ih yujr k ds
           I /.il fu ard th s to Dr Wcst&.cr lo ct Mm kro-.v as wo I Tha ks for keep rg js n tb<? loop’
           Jessica

               Messa e
            From Dar.ri P \1cCaloy
            Sen: e- IS OlO 9 28 PM CDT
              To. Jess ca he bs: LCS'.-V
           Sj ee:: T e co on my kidney
            I foar ire Jo on n-.- k ney to-day t-y SK-axirg wen the read Ra i *qy at Mc-ilwels: l.-ans- etc osp tal Snc showed -re -.nat ire- -J p has
          .I way acen there, it was mere or the c-ntr.nrce CT tu: as :tl :ncfcaflc- tney accd :ro nep ros-.ei-iy rate- III a to bol c-.-e tnem then
          Dr Vai- Lot,an aptinicntl rernovea I djr ng jrgc- v.her I was un er anaesthe a rd lied to pie aoout -.t Tnat one : m co sen e, h ri
          ar Dr Martha Sto-ie kinaa -eaked -jl cn i went to sec tnem torn i the sa e any to a k them naou: II-c- c io She ooced a: the scans
          out sa d t a n t tncrc -.non calcd il- v.h lo a n the otfleo high y corccrrc-d. They oom have ocen s-a ng rry p-otle a-e NOT
          jrcleqical r n y mr d cal c art She sai I haa --i-LSCula- skeleta ain . When I kept cortact rq fin- sa ing 'n- h v ng UTI issues, pa r ncn
           jr nating yean t s rot vlog cal We treated yoj Io- a UTI Move on Plea e ho this to O Wc-SMvcr I hope I car ¦.-•as: v*’J two lo oc nenes!
           .v;: me, fs scary.




      Darurs P cCalley Jessca Pc-bst. LCSVV o-k zOU 1:14 A
     \o I dor’: fee- belle occause is JT Sobthwcslcrnd to wno has beer ly rg lo me Ho has access to my masica rcco ds ana nc ha coo
     to ling mo rny pan »s not trutogica a a there was ever a clip It ounchca mo i the gjl to now crevcr I go. Cox may strl be- arfec: ng my caro
     inrouqn bis fr.encs and there s ro bing can o about I I nav ng baa par att c s ard rigMi ares.



               essage
           Fro Jessica Hcrbsl LCSW
Printed on 12/16 19 1:56 PM                                 Note: Substance Abuse Therapy
                                                            ecords are not part of the medical
                                                             record and require additional
                                                                     aulhonzalion
CAUSE NO. 02-20-00411
formerly
017-312809-19

PLAINTIFF: IN THE DISTRICT COURT OF
DAMARIS MCCALLEY TARRANT COUNTY, TEXAS
VS:
DEFENDANTS:
DR. CLIFTON LYNDELL COXII; 17th Judicial District Court
METHODIST SOUTHLAKE HOSPITAL;
RADIOLOGY ASSOCIATES OF NORTH TEXAS
FOR SCOTT SMITH AND DUSTIN DUY NGUYEN;
DR. ABIODUN;
DR. YAIR LOTAN;
AND UT SOUTHWESTERN HOSPITAL


  No ADA Coordinator or Accommodations Available At 2nd Court Of
         Appeals But I Need Accomodation Under the ADA


       I m Filing this in the Federal Suit as an exhibit as my symptoms and
need for accommodations are the same in each case. For that reason I am
also filing it in the state case and will file it in the removed state case once I
go to Fed Court to file it. Today I called the Second Court of Appeals
explaining I do not understand the formula and format of the appeal and am
having trouble reading and interpreting the lengthy documents of rules due
to my learning/ mental disabilities. The clerk agreed it is difficult even for an
ordinary individual without a learning disability so she couldn’t even
imagine how hard it was for me so I asked if they have an ADA Coordinator,
Attorney or Interpreter who can help me. She said they do not have an ADA
Coordinator. I explained that the Judge the Court of Appeals sent me to
was a Judge who illegally dismissed my civil case With a Conflict of Interest
in my case and I warned the 2nd Court of Appeals that she would not grant
me any accommodations under the ADA as she had already denied me
technical help etc. It seems that would be prejudicial to people with
learning or mental disabilities if no accommodations can be made for
people with Disabilities under Federal Law. I have already asked Disability
Rights Texas for help and appealed their determination NOT to help me
access my rights in Texas and Federal Institutions when they had
previously told me they would. Legal Aid of North Texas said they are not
allowed to help in cases of personal injury. I have already called the Texas
Bar Referral Line and nobody can help me due to Tort Reform, me not
having all my medical records etc.
      I have explained the premise of my appeal to the 2nd Court several
times. I cannot understand the Appellate process and have nobody to help
me. Judge Melody Wilkinson did NOT address the rights I have under the
Americans With Disabilities Act or why she thought she was above it or did
not have to provide me with Accommodations under the Act that her court
allocates funding for. She accepted that I was disabled with mental and
physical disabilities as she accepted the fact I get SSI but refused to apply
the Americans With Disabilities Act standards to the hearing and refused to
make procedural changes to allow me to use the restroom or respond to
her questions the way my severe anxiety which was triggered at the
hearing allowed. She refused to explain what I didn t understand. I told her I
couldn t write a perfect brief due to my Disabilities and she didn’t say I
could because she knew I can’t. I told her that to deny me an attorney
would be to deny me my right to appeal my case which was wrongfully
dismissed. I have the right to appeal as anyone does and a normal brain
might be able to understand. She denied me an attorney to deny my ability
to appeal the case and it was done so under Color of Law. Look at my
Diagnoses and these articles I found online describing the problems they
cause me. I cannot perform good legal work with them accounted for. The
Second Court of Appeals made me perform in front of my abuser Melody
Wilkinson who I already sued in Federal Court for denying me Due Process
with no Legal Counsel to calm me, guide me and protect me. The Second
Court of Appeals purposely sent me into an emotional trap to trigger my
disorders and succeded when I had an emotional outburst which almost
jailed me at the end of the hearing. Giving me extra time will not change my
brain to suddenly be capable of what an ordinary person or attorney is. I
need an attorney to interpret and communicate for me what I do not
understand and to stop constantly traumatizing myself with all these legal
filings when I have a disorder relating to them.
See Exhibits 1-7 on my other diagnoses (you already have pages of them)
and their symptoms. As there is no coordinator at the court the Judges
must find a solution.
Prayer For Relief: Give me the accomodations my illnesses Require under
the ADA so I can write a perfect appeal as your court insists on. I am not
capable of this s in my case the accomodation I need is an attorney as
nobody else can file except a pro se litigant or an attorney. My medical
providers already said so. DO NOT respond to this under any other
standard accept to accommodate me in accordance with the ADA. The Trial
Court DID NOT follow ADA Guidelines and held me to the Indegence
standard NOT the ADA. Thus her orders should be disregarded and are
invalid. The Second Court of Appeal Orders are also invalid as they do not
address the context of my request for an attorney which is the fact I have a
mental disorder and need someone with a fully functioning brain to deal
with the courts requirements as the court refused to lower them as required
by both the ADA and Pro Se Litigants guidelines. Extraordinary
circumstances or proof are not a requirement in an ADA case and it is NOT
my burden of proof. It was Wilkinsons burden of proof and she knew that
but failed to meet it and gave me bad legal advice to direct my arguments
to meet a false standard of proof when she s not even my attorney. She s
not supposed to be doing that which is one of the many reasons she is
being sued.

Certified as Served on All Parties electronically at 5:38 pm June 22nd,
2021.

E-Filed signed, sworn as true to my firsthand knowledge and recollection

Damaris McCalley
Pro Se Litigant
(682)552-6623
damaris.mccalley@gmail.com
1335 Lark Lane
Lewisville Texas 75077
Exhibit 1
One of the key features of an acute stress reaction
is that, in common with post-traumatic stress
disorder (PTSD), it is believed to arise as a direct
consequence of an exceptionally stressful life
event. The stressful events or the continuing
unpleasant circumstances are the primary causal
factor - quite simply, the disorder would not occur
without their effect. Acute stress reaction, again in
common with conditions such as PTSD and
adjustment disorders, is often regarded as a
maladaptive response to severe or continued stress
which then interferes with coping mechanisms 21.




 Traumatic events and risk factors
 Traumatic events may vary hugely and are specific
 to the individual. Usually the precipitatin event is,
 or is perceived as, life-threatening. The point about
 perception is clear - a replica gun couldn't kill
 someone but if someone felt they were at risk of
 being shot this would very likely be a traumatic
event to them.


Other typical examples include serious accidents,
 natural disasters, violent assaults and rarer events
such as terrorist incidents. It can also result from
sexual assault, following rape or child sexual abuse.
The trauma can be ongoing such as in the cases of
domestic violence or recurring sexual abuse.

 People experiencing acute traumatic stress may be
injured as a result of the event, or they may be
witnesses to the traumatic event.
       This may mean avoiding people, conversations,
       or other situations, as they cause distress and
       anxiety.

  • Reckless or aggressive behaviour that may be
       self-destructive.
                                                                                            Exhibit 2
   • Feeling emotionally numb and detached from
       others.

   • Physical symptoms such as:
               • A 'thumping heart' (palpitations).

               • Afeelingof sickness (nausea).

           3:52 § •                                                                      S3 H FJ „iii 19%


          J https://service.emedpracti(                                                               6 g)
                 Ce Premier
    Medicaipractice         Care Behavioral Health
                      Preml«C».Be>,»toraH.alt>,    welcome Mcca ey uamans
                                                 WdcmeMcealfe,0,man5|                                                      | j
   )MedicalPracti
                        Patient Assessments
 Appointment Details
 Personal Deta ls         Active Problems:
 Insurance Details        Problem Cotie Pro le                  Started On E ucation Material Resolved On
 Contacts                F43.0 Acute stress reaction 12-15-2020 OED
 Medications             F41.0 Panic disorder without agoraphobia 11-16-2020
| Assessments l,|
                         F90.0 Attention- eficit hy eractivity disorder, predo inantly inattentive type 11-16-2020 <u»E3
 Allergies
                         F31.81 Bipolar II Disorder 11-16-2020 OE3
 Labs And Ra iology
 Follow up
 SecureMessaglnp          In ctive Problems:
 Ad Agent                No InActive Proble s Found.
 Reset Passwor
 Documents
 Health Maintenance
Exhibit 3

     ACT VE-MEDICATIONS;
     Adderall 30MG Tablet                         1/2 po BID
     Buspirone Hcl 15MG Tablet                    1 po BID
     Amtriptyline cl 75MG Tablet                  1 at bedtlm                      Stop • Another provi er
                                                                                   changed
     Oxcarfaazeplne 300MG Tablet                  3 at edtime

     D5M v DIAGNOSIS;
     DSM V:
      Bi olar II Dlsordcr(F31.81)
      Panic isorder without agoraphobla(F41.0)
      Attention-deficit hyperactivity disor er, predorrtnanlly In ttentive type(F90.0)

     DSM V DI GNOSIS:
     Axis I ; Bipolar II Disorder(F31.81)
                Panic disorder ithout a<joraphobi (F41.O)
                Attention-deficit hyperactivity disorder, predo inantly Inattenti e ty e(F90.0)
      xis ;
     Axis ni:
     Axis iv ;
     Axis V ;

     ALLERGIES:
     Drug Allergies:
     • Tramadol
          Symptoms: Hives,Itching.
     PRESCRIPTION ORDERS;
     Cymbalta 60MG                                  Take 2 t b by outh 0 Refills « GO(Sixty),
                                                    at bedtime
     Abilify 10MG                                   1 dally at bedtime 0 Refills » 30(Thirty),
     Amtriptyline Hcl I00MG                         1 daily at bedti e 0 efills « 30(Thlrty),

     RfiEERRAL
     Refened To: TMS/Spravato ( B shir Ahnt'd )
     Diagnosis: Bipolar II Disor er (F31.8I) .Attention-deficit hyperactivity disorder, piedorrinantly inattentive
     type (F90.0) .Panic disorder without agoraphobia (F 1.0) .Acute stress reaction (F43.0)

     PL N:
     At this ti e p tient to stop trazodone, start Abilify lOmg qhs, increase A triptyline to lOOmg qhs, and
     continue other edication at cument dose, labs ordered: CBC /diff, CMP, TSH, lipid panel, vit. D nd
     HGBAI . P tient was expl ined the risk, potential side effects, benefits, and available alte atives to
     treatment, and agrees ith the treatment. The i portance of com liance as discussed with the patient.
     Positive Beha ioral reinforce ent. BT reco mended.



     FOLLOWUP:
     Follo Up: After 1 Months.
     BILLING SER ICES:
     9921 - established Patient / Moderate -• F31.81»F90.0»F 1.0,
     90833 -- 30-rrinute Psychotherapy Add-on Code -- F31.81«F 0.0»F41.0



                                              Pcraered b Emedpracbco com




                                   Electronkally signed by.-OGALA FAITH, PMHNP on 06/17/2021
         Exhibit 4


                              Premier Care Behavioral Health of McKinney
                                  4510 Medical Center Drive Suite 206
                                       McKinney, TX 75069-3464
                                ph: (469) 631-0935 fax: (940) 435-7059

                                                                                  Service Date:
 Name: Damans Mccalley          Sex: FeMale DOB: 1/3/1988
                                                                                  06/17/2021
 Provider: QGALA FAITH,         Chart#: Assistant MA: Jasmine
 PMHNP                          2943 Jones

CHIEF COMPL INT:
The patient is being seen for medication management.

HISTORY OF PRESENT ILLNESS;
Patient worsening depression and anxiety due to ongoing litigation. She reports mood s ing, irritability and
anger. Patient remains adherent to the medication regimen and denies any side effect. She states she will
like to try TMS. Patient report poor appe ite. Patient reports she is unable to fall asleep and stay asleep.
She states trazodone is not helping and it makes her groggy in the mo ing. Patient denies any psychotic
problems or symptoms. Patient verbalized death wish but vehemently denies ho icidal Ideation, intent, or
plan. Medication complaint education was provided; active listening, validation of feelings, and supportive
counseling provided.
 Exhibit 5
      3:54 a ao © © © •                                                    ©a Q R1 ..,11 19%_


             https.7/service.emedpracti( (32) •

he Prob . 1
t mCode Piobtom StiiU-dOn Educati n MaleiW
            Acute _                     U1S -A* LJ
           Problems:                                                                          x
           Title: MetHncPhn Connect
           Subtitle: Mcd'inePlui Connect results lo» IC0-10CM F41.0
           Author. U S. Kabonsl litx y of Medicine
           Authoe urfc https //wwwn iifuh 90/
           Title: P nic Disorder
           Unk: http?//rned.'iaeplus gov/pin iaorrfc Mmnutm ovTce'mpKjtcoMccUulm.mednrrn-senice
           Summary:
         Partfc dtswdcr is a t>pe of an cty d<sonfef. It causes psrec Bttacls. r.b ch are sudden fMfrngs of t r or
         nhen there is no real danger. You may fed as if you we l vng control You may also have hysical
         symptoms, such as
         Fast heartbeat
         Cheat or stomach pain
         B e thing d fficutty
         W akness or tininess
         Sweat g
         Feeling hot or 0 cold chill
         Tingly or numb han s
         Panic attacks con happen anytime, anjv.here. an without warning You may Ine In fear of anoth r attack
         and may a o d laces where ou hr. ha an attack For some prop *, fear ta es .rr th ir lives and they
         cannot leave their homes
         Panic & order is more c mmon in women than mm It usual/ starts when eo le are yovtg a utls.
         Sometimes it starts wh n a pe son Is under a lot of stress. M st eopte gel bette wnh tteatmem Therapy
         can show you how to recognize and change your thinking atte s before they lead to panic. Me cincs can
         also help.
         UIH National In titute of Mental Health




                    III                             o                       <
       Exhibit 6

  4:21 0 D>p O O M •              ea 0 RJ 35%-
   • Hot temper

   • Trouble coping with stress



What's typical behavior and what's
ADHD?
Almost everyone has some symptoms similar to
A H at some point in their lives. If your
difficulties are recent or occurred only
occasionally in the past, you probably don't have
ADHD. A.DH.P is diagnosed only hen symptoms
are severe enough to cause ongoing problems in
more than one area of your life. These persistent
and disruptive symptoms can be traced back to
early childhood.
Diagnosis of ADHD in adults can be difficult
because certain ADHD symptoms are similar to
those caused by other conditions, such as anxiety
or mood disorders. And many adults with ADHp
also have at least one other mental health
condition, such as depression or anxiety.

When to see a doctor
If any of the symptoms listed above continually
disrupt your life, talk to your doctor about whether
you might have ADHD.
Different types of health care professionals may
diagnose and supervise treatment for A.DH.D. Seek
a provider who has training and experience in
caring for adults with AOHD.



O Request
    Clinic an Appointment at Mayo

         III o <
                                                       Exhibit 7
  4:20 So u® O O M                 gs? a     35%

Symptoms
Some people with ADH.p have fewer symptoms as
they age, but some adults continue to have major
symptoms that interfere with daily functioning. In
adults, the main features of ADH.p may include
difficulty paying attention, impulsiveness and
restlessness. Symptoms can range from mild to
severe.

Many adults with ADHD aren't aware they have it -
they just know that everyday tasks can be a
challenge. Adults with ADHp may find it difficult to
focus and prioritize, leading to missed deadlines
and forgotten meetings or social plans. The
inability to control impulses can range from
impatience waiting in line or driving in traffic to
mood swings and outbursts of anger.

Adult ADHD symptoms may include:

   • Impulsiveness

   • Disorganization and problems prioritizing

   • Poor time management skills

   • Problems focusing on a task

   • Trouble multitasking

   • Excessive activity or restlessness

   • Poor planning

   • Low frustration tolerance

   • Frequent mood swings

   • Problems following through and completing
     tasks

          III O <
CAUSE NO. 02-20-00411
formerly
 017-312809-19

PLAINTIFF: IN THE DISTRICT COURT OF
DAMARIS MCCALLEY TARRANT COUNTY, TEXAS
VS:
DEFENDANTS:
DR. CLIFTON LYNDELL COXII; 17th Judicial District Court
METHODIST SOUTHLAKE HOSPITAL;
RADIOLOGY ASSOCIATES OF NORTH TEXAS
FOR SCOTT SMITH AND DUSTIN DUY NGUYEN;
DR. ABIODUN;
DR. YAIR LOTAN;
AND UT SOUTHWESTERN HOSPITAL


  The Unlawful Denial Of Requested Accommodations For A Person
                              With Disability


      The state or a governmental body may not discriminate against a
person with DOCUMENTED disabilities and medical diagnosis who needs
assistance in State, Federal and public programs and buildings . I was NOT
denied accomodations for a person with Disabilities by Wilkinson who
already broke Federal Law by holding ex parte hearings she knew I had
medical reasons why I couldn t attend first thing that morning. She denied it
under the extraordinary proof requirement, NOT found in the Americans
With Disabilities Act but in case law surrounding Financial Indigence
because no such extraordinary proof is required by the ADA. She had
documentation that I have mental disabilities and letters from my
healthcare providers saying medically what I am and am not capable of
doing and the court must issue me accommodations by an attorney. The
appellate court seeks to bar my appeal because I cannot understand the
formula of Appellate Brief due to my mental disabilities and that is
unconstitutional which is why I am moving the case to Federal Court and
suing the state. I requested ACCOMMODATION so I can understand an
appellate brief by requesting an attorney and was denied for no good
reason as in my brief with the headline stating “No Extraordinary Proof Is
Required laid out in plain English and was served on the appellate court
clerk. They have barred my ability they at first said I could have which was
a waiver of perfection. They are doing so to prohibit my Federally Protected
Right to argue my appeal as they are making me stick to a structure I
cannot comprehend due to disability... Here s my Diagnoses with Premiere
Behavioral Health. Judge Wilkinson would not even let me use the
bathroom in peace for my medically documented Crohn’s Disease. That
was illegal. It is why she is being sued. Furthermore she was already under
notice of suit at the time of the hearing and needed to recuse as I
reasonably questioned her partiality.

I cannot create a brief I am not mentally capable of producing or
understanding without anyone to explain it to me. I requested an oral
hearing with an appellate court Judge due to my disability or waiver of
perfection and was denied by the court clerk. None of their orders are
signed by judges. The Court Clerk (I am not sure which) Is of course
blocking my access to appellate Judge and an appeal as Wilkinson and
Evans both broke rules on the 60 days law and held ex parte hearings so
by law I am entitled to appeal. Also an order needs to be signed by a judge
to be lawful, there’s no signature on the order from allegedly the Appellate
Court. The appellate court or clerks office is breaking the law as they need
to tell me who is blocking my access to appeal under the Americans With
Disabilities Act and specifically discuss why they cannot grant me the
accommodations required by a person with mental disabilities who did not
graduate High School.

Prayer For Relief: Adhere to Federal Law Regarding Accommodations For
Persons With Disabilities Immediately and grant me the medically
documented accomodations requested by my medical professionals,
including Beth Morale. I am not mentally capable of understanding the
complicated structure of an appellate brief without a court aid attorney to
interpret it for me. The Appellate Court Orders not one of them mentioned
or instructed Melody Wilkinson to grant me attorney under the Americans
With Disabilities Act which was the context I requested it in and lied stating
that they were not allowed to grant Court Appointed Attorney when in fact
ALL courts are instructed to comply with the Americans With Disabilities Act
and if I have a mental disability and am being treated for such, and require
help accessing court programs etc. they DID and DO have the power to
comply with the act if I cannot understand or be understood or meet
NORMAL PEOPLE REQUIREMENTS otherwise. I have several times tried
to submit Brief and been told I am deficient by the Appellate Clerk. Duh,
my brain doesn t work like an ordinary persons and is medically
documented as such so I need someone with a good brain to help me
understand the rules in the same way a blind person needs an interpreter. I
don t know who the authorities are in my case. I have stated the
substantive matters of the appeal on the fact that I do not have all my
medical records as required by Chapter 74 Law and both Judges Evans
and Wilkinson broke the 60 days Law and had illegal Ex Parte Hearings
With Defendants and counsel to the Defense and my Right To Due Process
was violated, HIPAA was violated as was the Equal Protections Clause.
Furthermore I cannot be my own Attorney when the Defendants violate
Federal Rules of Discovery 26 by barring me asking questions of my
physicians about what they did to me under anaesthesia which is NOT in
the operative reports. That is a crime of course.

Certified as Served on all Parties at 9:34pm, June 21,2021.


E-Filed and attested to under Covid-19 rules on June 21,2021
Damaris McCalley
Pro Se Litigant
(682)552-6623
dam ris.mccalley@gm il.com
1335 Lark Lane
Lewisville Texas 75077
EXHIBIT 1




            2:25 sa as 0 IJI ..ii 38%-

            J https://patientportal.emed[ ® :

            Ptemler Care Behavioral Health

        atient Assessments

         Active P oblems:
         Problem Code                                          Proble

        F43.0               Acute stress reaction
        F41.0               Panic isorder without agoraphobia
        F900                Attention-deficit hyperactivity disor er, predominantly inattentive type
        F31.81              bipolar II Disorder


         In ctive Proble s:
        No In ctive Proble s Found.
